Citation Nr: 0703443	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-24 248	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1978 to 
March 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  

In February 2001, the RO received a claim from the veteran 
for service connection for a psychiatric disorder.  On his 
application form, the veteran indicated that he had filed a 
claim for VA compensation or pension benefits in the past, 
and therefore the RO attempted to obtain his claims folder 
from storage at the Records Management Center (RMC) in St. 
Louis, Missouri.  However, the RMC responded that there was 
no record at that location.  As shown on a January 2002 
rating decision, the RO attempted to rebuild the claims 
folder but no earlier documents were available.  Moreover, 
the RO noted that, although the veteran stated that he filed 
a claim for compensation, he was not being paid VA 
compensation and therefore it appeared that his claim had 
been denied.  The RO denied the veteran's claim for service 
connection for paranoid schizophrenia in the January 2002 
rating decision, and the veteran did not appeal that decision 
and it is final.  38 U.S.C.A. § 7105(c).

In the currently appealed September 2003 rating decision, the 
RO referred to a previously denied (and unappealed) decision 
on the same claim (the January 2002 decision); however, it is 
unclear whether the RO adjudicated this matter as an 
application to reopen the previously denied claim.  (See, 
e.g., the May 2004 Statement of the Case).  Nevertheless, 
regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 
1991).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  In 
view of this previously denied claim, the issue on appeal is 
as characterized above on the cover page of this remand 
order.  See 38 U.S.C.A. § 7105.  

In his substantive appeal to the Board, received in June 
2004, the veteran requested and was scheduled for a personal 
hearing before a Veterans Law Judge at the RO.  Although he 
was notified of the time and date of the hearing by mail, he 
failed to appear and neither furnished an explanation for his 
failure to appear nor requested a postponement or another 
hearing.  Pursuant to 38 C.F.R. § 20.704(d), when an 
appellant fails to appear for a scheduled hearing and has not 
requested a postponement, the case will then be processed as 
though the request for a hearing had been withdrawn.  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Introduction above, the veteran's original 
claims file is missing and his file has been rebuilt.  (See 
September 2001 RO decision, November 2001 Routing and 
Transmittal Slip from the St. Petersburg RO to the American 
Legion, and January 2002 RO decision.)  The Board notes that 
when a claimant's medical records are lost or destroyed, VA 
has a "heightened" duty to assist in the development of the 
claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 
(2005).  As will be discussed below, the Board finds that a 
remand is necessary to comply with VA's heightened duty to 
assist.

The veteran is seeking service connection for paranoid 
schizophrenia.  In a February 2001 Application for 
Compensation, the veteran filed a claim for paranoid 
"pschysophrenia" (schizophrenia), which he noted as 
beginning in 1979.  An April 2001 psychosocial assessment 
from a private treatment facility reflects that the veteran 
had a working diagnosis of schizophrenia, paranoid type.  A 
psychiatric evaluation dated a few days later from the same 
private treatment facility indicates a diagnosis of paranoid 
schizophrenia, by history.  Neither record provides medical 
information as to the etiology or time of onset of the 
veteran's paranoid schizophrenia.  

In April 2001, the St. Petersburg, Florida RO requested that 
the National Personnel Records Center (NPRC) furnish the 
veteran's service medical records (SMRs) and a copy of his 
personnel records.  The veteran's personnel records were 
received by VA in September 2001.  The NPRC responded that, 
in January 1982, the veteran's SMRs were sent to Atlanta, 
Georgia (presumably the Atlanta RO. 

The veteran's SMRs were not enclosed with his personnel 
records, nor are they located anywhere else in his file.  A 
review of the veteran's claims file indicates that while the 
St. Petersburg RO did try to locate the veteran's original 
claims file, there is no record that anyone contacted the RO 
in Atlanta, Georgia, where the NPRC indicated it sent the 
veteran's SMRs in 1982.  The Board notes that this may be so 
because the St. Petersburg RO determined that, given that 
there had been no claims filed since 1982, the claims file 
would have been retired to the RMC and that it was not likely 
to have been stored at the Atlanta RO for so many years.  
However, the Board concludes that on remand the RO should 
clarify for the record that this is indeed the case or else 
attempt to obtain the claims file from the Atlanta RO.

"[W]hen VA is unable to locate a claimant's records, it 
should advise him to submit alternative forms of evidence to 
support his claim and should assist him in obtaining 
sufficient evidence from alternative sources."  Washington, 
19 Vet. App. at 370; see also Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  A review of the record shows that two 
emails (one noted as a third request), dated in June 2001, 
from the St. Louis RMC to the St. Petersburg Veterans 
Benefits Administration (VBA) indicate that the veteran's 
claims file was not located at the RMC in St. Louis.  In 
September 2001, the RO requested that the veteran and his 
representative be asked if they had copies of his SMRs or any 
VA correspondence because the veteran's file was missing.  In 
a letter dated in November 2001, the RO asked the veteran to 
provide any copies of his SMRs and any earlier VA 
correspondence that he had in his possession.  A November 
2001 Routing and Transmittal Slip addressed to ALG (American 
Legion) from the St. Petersburg RO states in black ink in the 
remarks section:

This folder was rebuilt and does not contain old 
information.  I have requested copies of any SMR's 
and VA correspondence from the veteran.  Any help 
you can provide will be greatly appreciated.  
Thanks.

Additionally, on the routing slip written in blue ink in 
different handwriting is an unsigned note which appears to be 
the reply from the ALG:  "We have no file or other 
information on this veteran."  

The RO denied the veteran's claim for service connection in 
January 2002.  In a July 2002 email, the St. Petersburg VBA 
again requested the veteran's claims file from the St. Louis 
RMC.  The St. Louis RMC's response in an August 2002 email 
was that the veteran' file was not at that location.  

Medical records dated in November 2002 from the Tampa VA 
medical center (VAMC) (also "JAH VAH" or James A. Haley 
Veterans' Hospital) reflect a diagnosis of schizophrenia, 
paranoid type by history.  VA outpatient records from the 
Brevard Clinic (in Viera) from January through June 2003 
indicate a diagnosis of paranoid schizophrenia.  Neither the 
medical records from the Tampa VAMC nor those from the 
Brevard Clinic provide medical information as to the etiology 
or time of onset of the veteran's paranoid schizophrenia.  

In a statement dated in March 2003, the veteran contended 
that he was diagnosed with paranoid schizophrenia when he got 
out of service.  The veteran requested that VA obtain his 
treatment records from the Viera VAOPC, his service records, 
and medical records.  In a March 2003 Application for 
Compensation, the veteran contended that his disability began 
in March 1980.  He claimed that he was treated in 1987 at an 
unspecified medical facility in Valdosta, GA; in 1992 at an 
unspecified medical facility in Jennings, FL; in 1998 at an 
unspecified medical facility in Lake City, Florida; and in 
2003 at Viera VAOPC.  In an April 2003 statement, the veteran 
again requested the VA to obtain his military medical 
records.  The veteran contended that he was discharged from 
the Army at an Army Hospital at Fort Clayton, Panama Canal 
Zone, and was diagnosed with paranoid schizophrenia at that 
time.  

Although the veteran's claims file contains VA medical 
records from Brevard Clinic, it appears that the RO did not 
attempt to obtain the other records the veteran referred to 
in his application or attempt to have the veteran provide 
more specific information about these facilities to enable 
the RO to assist him in obtaining these records.  Concerning 
this, the Board notes that, although the veteran did not 
specify the names of all the facilities where he claimed to 
have received treatment, there are VA facilities located in 
some of the places he named.  Specifically, the Board notes 
that the Valdosta Community Based Outpatient Clinic (CBOC) is 
located in Valdosta, Georgia.  (The veteran also reported 
having received treatment at several psychiatric hospitals in 
Valdosta, Georgia, during his April 2001 psychological 
assessment.)  Additionally, there is a VAMC in Lake City, 
Florida.  Moreover, there was an Army Hospital-Gorgas 
Hospital-in operation at Fort Clayton, Panama Canal Zone, at 
the time of the veteran's separation from service in March 
1980 and the veteran's DD Form 214 and personal records 
reflect that his duty station at the time of his separation 
was in Panama.  On remand, the RO should attempt to obtain 
records, if any, from these facilities including making a 
request for "clinical" records from the NPRC for the period 
from February to March 1980 to determine whether the veteran 
may have been an inpatient at Gorgas Army Hospital in Fort 
Clayton shortly before his separation.

In response to a June 2003 deferred rating, which questioned 
whether the RO had ever asked for the veteran's SMRs, it was 
noted that the veteran had been asked to submit his SMRs in a 
letter from VA dated in November 2001.  However, in light of 
the VA's heightened duty to assist in this case, the Board 
finds that an additional search should be made for the 
veteran's records (both SMRs and identified VA records) as 
noted in the preceding paragraph before a decision concerning 
this appeal can be made.  Washington, 19 Vet. App. at 369-70.  

If, on remand, additional records are obtained which indicate 
that the currently diagnosed paranoid schizophrenia had its 
onset in service or may be associated with an injury or 
disease in service, the RO should schedule the veteran for a 
VA examination in which the examiner renders an opinion as to 
the likelihood that paranoid schizophrenia had its onset in 
service or is otherwise the result of a disease or injury 
incurred in active service.  38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following actions:

1.  The AMC should notify the veteran 
of the definition of new and material 
evidence to reopen a claim as set 
forth in the current version of 
section 3.156(a) of VA regulations and 
inform him what is necessary to 
substantiate the element or elements 
required to establish service 
connection that were found 
insufficient in the previous final 
denial of his claim in the January 
2002 rating decision.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006)  The 
letter should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective 
date, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In the letter, the 
AMC should specifically notify the 
veteran that he should inform VA of 
the names of any medical or doctors' 
offices or treatment facilities where 
he received treatment from the time of 
his discharge from service in March 
1980 to the present.  The AMC should 
specifically ask him to state the 
names of the facilities in Valdosta, 
Georgia; Jennings, Florida; and Lake 
City, Florida; where he stated on his 
application he has been treated and 
whether those facilities were VA or 
private facilities.

2.  If the veteran provides sufficient 
information about records as requested in 
#1 above, the AMC should attempt to 
assist him in obtaining those records.

3.  Given the NPRC's response to the RO 
that the veteran's SMRs were forwarded in 
1982 to the Atlanta RO and given that the 
RO only requested a search for the 
veteran's missing claims file from the 
RMC in St. Louis, the AMC should either 
(a) attempt to obtain the missing claims 
file with the SMRs from the Atlanta RO 
or, if the AMC knows that the veteran's 
missing claims file would not be stored 
at the Atlanta RO, (b) document the 
record as to why such a request to the 
Atlanta RO, given VA procedures, if any, 
governing the storage of old claims 
files, would be futile.  38 C.F.R. 
§ 3.159(c)(2).

4.  Given the veteran's contention that 
he was treated for schizophrenia at an 
Army Hospital (perhaps Gorgas Army 
Hospital) at Fort Clayton in the Panana 
Canal Zone at the time of his separation 
from service in March 1980, the AMC 
should request inpatient or "clinical" 
records from the NPRC or other 
appropriate repository of such records, 
if any, for the veteran from Gorgas Army 
Hospital, Fort Clayton, Panama Canal 
Zone, for the period from February to 
March 1980.

5.  If the veteran does not provide the 
clarification regarding the names of 
the facilities as requested in #1 
above, the AMC should request treatment 
records, if any, for the veteran from 
the Valdosta CBOC, located in Valdosta, 
Georgia, from January 1987 to January 
1988, and from the VAMC in Lake City, 
Florida, from January 1998 to January 
1999.  

6.  If, and only if, the veteran's 
service medical records have been 
obtained and show treatment for a 
psychiatric disorder or other medical 
records show treatment for a psychiatric 
disorder shortly after service discharge 
in 1980, the veteran should be scheduled 
for a VAMC psychiatric examination.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examiner should state whether the veteran 
currently has paranoid schizophrenia and, 
if so, the examiner should provide a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the veteran's paranoid 
schizophrenia had its onset during active 
service from September 1978 to March 1980 
or whether it is the result of any injury 
or disease incurred during his period of 
active service, as opposed to its being 
due to some other factor or factors.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)  

7.  After an appropriate period of time 
or after the veteran indicates that he 
has no further evidence to submit, the 
veteran's application to reopen the 
previously denied claim for service 
connection for paranoid schizophrenia 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, including notice of 
38 C.F.R. § 3.156(a), and the reasons for 
the decision.  He should be given the 
opportunity to respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


